ROBB, Associate Justice
(dissenting). The question in this case is whether tomato paste and olive oil axe goods of the same descriptive properties, within the meaning of the Trade-Mark Act (Comp. St. § 9485 et seq.), which prohibits the registration of deceptively similar marks when “appropriated to merchandise of the same descriptive properties.” In other words, this is a statutory proceeding, and not an unfair competition case.
If we are to be governed by the terms of the statute, the decision below should be affirmed. See American Tobacco Co. v. Gordon, 56 App. D. C. 81, 10 F.(2d) 646.